                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

OUTDOOR VENTURE CORPORATION,
STEARNS MANUFACTURING,
KENTUCKY HIGHLANDS INVESTMENT
                                                  CIVIL ACTION NO. 6:16-cv-182-KKC
CORPORATION,
J.C. EGNEW, and
L. RAY MONCRIEF
      Plaintiffs,

V.                                                       OPINION AND ORDER

PHILADELPHIA INDEMNITY
INSURANCE COMPANY,
GRANGE MUTUAL CASUALTY CO.,
SCOTTSDALE INDEMNITY COMPANY,
AUTO-OWNERS INSURANCE
COMPANY, and
OWNERS INSURANCE COMPANY
      Defendants.



                                        *** *** ***

       This matter is before the Court on the motions for summary judgment on the

remaining claims in this action filed by Grange Mutual Casualty Insurance Company (DE

89) and Scottsdale Indemnity Company (DE 90). For the following reasons, both motions

will be granted, and judgment will be entered.

       The plaintiffs in this matter are three corporations and two individuals who were

officers of the corporations. The three corporations are Stearns Manufacturing and its

successor Outdoor Venture Corporation (together, “OVC”) and Kentucky Highlands

Investment Corporation. (DE 1, Complaint, ¶ 11.) The two individual plaintiffs are J.C.

Egnew and L. Ray Moncrief. During at least the relevant time, Egnew was the president of
OVC. (DE 1, Complaint, ¶4.) Moncrief was a director of OVC and an officer of Kentucky

Highlands (DE 1, Complaint, ¶3.)

   The defendants in this matter are all insurance companies: 1) Philadelphia Indemnity

Insurance Company, 2) Grange Mutual Casualty Co., 3) Scottsdale Indemnity Company,

and 4) Auto-Owners Insurance Company and Owners Insurance Company (together,

“Owners). The plaintiffs were insured by one or more of the insurance companies. With this

action, the insureds primarily seek reimbursement from their insurance companies for the

costs they incurred in defending three lawsuits filed against them. The plaintiffs asked for

a declaration that the defendant insurance companies had a duty to defend them in the

underlying actions. They also asserted breach-of-contract and bad-faith claims against the

defendants.

   The Court bifurcated and stayed any action on the bad-faith claims and ordered the

parties to brief the threshold issue of whether the insurance companies had a duty to

defend the insureds in the three underlying lawsuits. The parties filed motions for

summary judgment on that issue, and the Court determined that there was only one breach

of the duty to defend: Scottsdale breached its duty to defend plaintiff Moncrief in two of the

underlying actions.

   The Court determined that neither Grange nor Owners had any duty to defend the

plaintiffs in the underlying action. The Court also determined that Scottsdale either had no

duty to defend the plaintiffs or had complied with that duty with regard to all plaintiffs,

except its duty to defend Moncrief in two of the underlying actions.

   Prior to that opinion, the plaintiffs had already voluntarily dismissed all claims against

defendant Philadelphia Insurance Company. (DE 39, Order.) After the summary judgment

opinion, the Court entered two agreed orders. One of those orders (DE 87) dismissed all

claims by all plaintiffs against Owners. It also dismissed all of Owners’ counterclaims
                                               2
against all plaintiffs. The second of the agreed orders (DE 86) dismissed all of the claims by

Moncrief against Scottsdale and also dismissed Scottsdale’s counterclaim against Moncrief.

   Thus, the following claims are the only claims in this action that had not been resolved:

1) all of the plaintiffs’ bad-faith claims against Grange and Grange’s counterclaim against

all plaintiffs; and 2) the bad-faith claim by plaintiffs Egnew, Kentucky Highlands, and OVC

against Scottsdale and Scottsdale’s counterclaim against those plaintiffs.

   Grange and Scottsdale have now filed unopposed motions for summary judgment on

these remaining claims. Under Kentucky law, common law and statutory bad-faith claim

are analyzed the same. See Rawe v. Liberty Mut. Fire Ins. Co., 462 F.3d 521, 526-27 (6th

Cir. 2006). To prevail on either, the plaintiff must establish:

              (1) that the insurer is obligated to pay the claim under the
                  terms of the policy;
              (2) that the insurer lacked a reasonable basis in law or fact for
                  denying the claim; and
              (3) that the insurer either knew there was no reasonable basis
                  for denying the claim or acted with reckless disregard for
                  whether such a basis existed.

See Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky. 1993).

   Accordingly, because Grange had no duty to defend any of the plaintiffs, the bad-faith

claims against it must be dismissed. If an insurer is not obligated to pay a claim under the

terms of the policy, then any “bad faith claim must fail as a matter of law.” Travelers

Indem. Co. v. Armstrong, 565 S.W.3d 550, 568 (Ky. 2018), reh'g denied (Feb. 14, 2019). As to

Scottsdale, it had no duty to defend Kentucky Highlands. It had a duty to defend OVC and

Egnew, but it did not deny their claim for coverage. Instead, it complied with its duty to

defend. Accordingly, the bad-faith claims against Scottsdale must also be dismissed.




                                               3
   For these reasons, the Court hereby ORDERS as follows:

   1) Grange’s motion for summary judgment (DE 89) on the bad-faith claims asserted

      against it is GRANTED;

   2) Scottsdale’s motion for summary judgment (DE 90) on the bad-faith claims asserted

      against it is GRANTED; and

   3) The counterclaims by Grange and Scottsdale are DISMISSED as moot.



Dated February 24, 2020




                                           4
